                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

 REMINGTON OUTDOOR COMPANY,                                 )          Case No: 20-81688-CRJ
 INC., et al1                                               )          Chapter 11
                                                            )
          Debtors.                                          )          Joint Administration Requested

                    MOTION FOR ADMISSION PRO HAC VICE OF ERIC TAUBE


          The undersigned respectfully moves this Court for the admission pro hac vice of Eric

 Taube of Waller Lansden Dortch & Davis, LLP, 100 Congress Avenue, Suite 1800, Austin, Texas

 78701, to represent CZ Acquisition, LLC in the above-captioned chapter 11 cases (collectively,

 the “Debtors”) pursuant to Rule 2090-1 of the Local Rules of this Court and Rule 83.1 of the Local

 Rules of the U.S. District Court for the Northern District of Alabama. Mr. Taube is not a member

 of the bar of this Court but is a member in good standing of the bars of the State of Texas, the

 United States District Courts for Texas, the United States Bankruptcy Courts for Texas and the

 United States Court of Appeals for the Fifth, Eight and Ninth Circuits, which are the state and

 district in which Mr. Taube resides and regularly practices law.

          A fee of $50.00 for Mr. Taube’s admission has been paid to the U.S. District Court for the

 Northern District of Alabama. A proposed order admitting Mr. Taube pro hac vice and Mr. Taube’s

 certification are each attached hereto. Mr. Taube requests that he be served with all notices and

 papers relating to this case. A proposed order is attached hereto as Exhibit A.



  1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
  Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
  Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
  (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
  Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW,
  Huntsville, AL 35824.



 4851-8171-8981.1

Case 20-81688-CRJ11             Doc 56     Filed 07/28/20 Entered 07/28/20 13:55:59                        Desc Main
                                          Document     Page 1 of 5
 Dated: July 28, 2020.
 Birmingham, Alabama
                                          Respectfully submitted,
                                          WALLER LANSDEN DORTCH & DAVIS, LLP

                                          /s/ Jesse S. Vogtle, Jr.
                                          Jesse S. Vogtle, Jr.
                                          Paul H. Greenwood
                                          1901 Sixth Avenue North, Suite 1400
                                          Birmingham, Alabama 35203
                                          Telephone: (205) 214-6380
                                          Facsimile: (205) 214-8787
                                          Email: Jesse.Vogtle@wallerlaw.com
                                                  Paul.Greenwood@wallerlaw.com



                                          /s/ Eric Taube
                                          Eric Taube (TX Bar No: 19679350)
                                          100 Congress Avenue, Suite 1800
                                          Austin, Texas 78701
                                          Telephone: (512) 685-6401
                                          Email: Eric.Taube@wallerlaw.com


                                          Attorneys for CZ Acquisition, LLC




 4851-8171-8981.1

Case 20-81688-CRJ11      Doc 56    Filed 07/28/20 Entered 07/28/20 13:55:59      Desc Main
                                  Document     Page 2 of 5
             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

          Pursuant to Local Rule 2090-1, I certify that I am eligible for admission to this Court, am

 admitted, practicing and in good standing as a member of the bar of the State of Texas, the United

 States District Courts for Texas, the United States Bankruptcy Courts for Texas and the United

 States Court of Appeals for the Fifth, Eight and Ninth Circuits, which are the state and district in

 which I reside and regularly practice law. I submit to the disciplinary jurisdiction of this Court for

 any alleged misconduct which occurs in the preparation or course of this action. I also certify that

 I am generally familiar with this Court’s Local Rules and standing orders. I further certify that the

 required fee of $50.00 has been paid to the United States District Court for the Northern District

 of Alabama.

          Dated: July 28, 2020.



                                                /s/ Eric Taube
                                                Eric Taube (TX Bar No: 19679350)
                                                Waller Lansden Dortch & Davis, LLP
                                                100 Congress Avenue, Suite 1800
                                                Austin, Texas 78701
                                                Telephone: (512) 685-6401
                                                Email: Eric.Taube@wallerlaw.com

                                                Attorney for CZ Acquisition, LLC




 4851-8171-8981.1

Case 20-81688-CRJ11         Doc 56    Filed 07/28/20 Entered 07/28/20 13:55:59              Desc Main
                                     Document     Page 3 of 5
                                      Exhibit A

                                    Proposed Order




 4851-8171-8981.1

Case 20-81688-CRJ11   Doc 56    Filed 07/28/20 Entered 07/28/20 13:55:59   Desc Main
                               Document     Page 4 of 5
                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

 REMINGTON OUTDOOR COMPANY,                                )          Case No: 20-81688-CRJ
 INC., et al1                                              )          Chapter 11
                                                           )
          Debtors.                                         )          Joint Administration Requested

                         ORDER GRANTING MOTION FOR ADMISSION
                              PRO HAC VICE OF ERIC TAUBE

          This matter came before the Court on the Motion for Admission Pro Hac Vice [Doc. _____]

 (the “Motion”) of Eric Taube of Waller Lansden Dortch & Davis, LLP, to appear on behalf of CZ

 Acquisition, LLC in the above-captioned chapter 11 cases pursuant to Rule 2090-1 of the Local

 Rules of this Court and Rule 83.1 of the Local Rules of the U.S. District Court for the Northern

 District of Alabama.


          Upon consideration of the Motion, there appears to be sufficient cause to grant the Motion

 and it is hereby ORDERED, DECREED and ADJUDGED as follows:


          The Motion is GRANTED; and Eric Taube is hereby ADMITTED PRO HAC VICE in

 this case.

          Dated: _______________


                                                      UNITED STATES BANKRUPTCY JUDGE




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
 Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
 (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
 Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
 Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
 AL 35824.


 4851-8171-8981.1

Case 20-81688-CRJ11             Doc 56     Filed 07/28/20 Entered 07/28/20 13:55:59                      Desc Main
                                          Document     Page 5 of 5
